Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
September 17, 2020 (“Effective Date”) by and between Heritage Global Inc., a
Florida corporation (the “Company”), and Kirk Dove (“Employee”). Company and
Employee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

Employee is employed by Company pursuant to an Employment Agreement dated
February 29, 2012 (the “Prior Employment Agreement”).  The Parties desire to
replace the Prior Employment Agreement with this Agreement.

 

Intending to be legally bound, the Parties agree as follows:

 

SECTION 1.
DUTIES AND RESPONSIBILITIES

1.1Job Duties. Employee will provide guidance and advice with respect to
Company’s strategy and operations and support for Company’s operations as
reasonably specified by Company’s CEO from time to time, including maintaining
key contacts for the benefit of Company. Employee will not be required to
perform services at any particular location except as the Parties may agree from
time to time.  Effective as of the Effective Date, Employee hereby resigns each
position he may hold as a director or officer of Company and any of its
affiliates.  

1.2Cooperation.  Employee will cooperate with Company with respect to any claim
against Company or its affiliates, and make himself available as a witness in
any action, investigation, or other proceeding before any court, government
agency, arbitrator, or mediator in which he may be called to appear by Company
regarding any business, property, or operations of Company or any of its
affiliates.

1.3Compliance with Law and Code of Conduct. Employee must at all times comply
with (i) all applicable law, including without limitation all laws regulating
the purchase and sale of Company securities, and (ii) Company’s Code of Conduct
(the “Code of Conduct”). Without limiting the foregoing, Employee must at all
times comply with the provisions in the Code of Conduct related to (i) the
purchase or sale of Company securities with knowledge of nonpublic material
information, (ii) prohibitions on trading in Company securities during any quiet
period, and (iii) Section 16 reporting obligations and SEC Rule 144 compliance,
to the extent that such requirements apply to Employee under applicable law or
as a result of Employee’s role with the Company (e.g. participation on Company’s
investment committee).

1.4

Lockup.  If an underwriter or similar third-party requires any director or
officer of director of Company to enter into an agreement restricting such
director or officer’s ability to buy or sell securities of Company in connection
with such offering, Employee will enter into the same agreement immediately upon
request by Company.

SECTION 2.
COMPENSATION

2.1Compensation.

2.1.1Pay.  During the Term, Company will pay Employee each of the following
amounts:

 

1

--------------------------------------------------------------------------------

a)For the remainder of 2020: (i) a prorata portion of the base salary that
Company currently pays to Employee under the Prior Employment Agreement, and
(ii) an amount equal to any annual bonus for 2020 that would otherwise have been
paid under the Prior Employment Agreement but that has not yet been paid to
Employee.

b)Commencing on January 1, 2021, annual compensation equal to $200,000 per year,
payable in equal monthly installments in arrears.

c)An automobile allowance equal to $1,169 per month, payable in arrears.

2.1.2Insurance.  During the Term, Executive will be entitled to participate in
Company’s health insurance benefits subject to and in accordance with their
terms.

2.1.3

Withholding. All payments to Employee under this Agreement will be reduced by
any withholding required by applicable law.

2.2Expenses. Company will reimburse Employee for all reasonable expenses of
types authorized by Company and incurred by Employee in performing consulting
services under this Agreement. Employee will comply with such approval and
reporting requirements as Company may establish from time to time.

2.4

No Additional Compensation.  Except as expressly provided in this Agreement,
Employee is not entitled to any compensation, bonus, severance, or benefits from
Company or its affiliates or any professional employer organization used by
Company, under the Prior Employment Agreement or otherwise.

SECTION 3.
TERM AND TERMINATION

3.1Term. The term of this Agreement begins on the Effective Date and ends on
December 31, 2024 (the “Term”).  Either Party may terminate this Agreement early
if the other Party materially breaches any provision of this Agreement and the
breach is not cured by the breaching Party within thirty (30) days after the
breaching Party's receipt of written notice of such breach (the earliest date
that the Term expires or is terminated is the “Termination Date”).  This
sentence and Sections 1.2, 1.3, 1.4, 4 and 5 will survive expiration or
termination of this Agreement.

SECTION 4.
RESTRICTIVE COVENANTS AND CONFIDENTIALITY

4.1Restrictions.  

4.1.1Noncompete.  In order to protect Company from unfair competition and to
prevent the unauthorized disclosure or use of Company’s Proprietary Information
(defined below), during the Term Employee shall not, within the Restricted
Territory (defined below), directly or indirectly engage in or be associated
with any Competitive Activity (defined below). Employee will be deemed to be
“associated with a Competitive Activity” if he becomes involved as an owner,
employee, employer, consultant, principal, officer, director, independent
contractor, agent, partner, advisor or in any other capacity, with or without
compensation, calling for the rendition of personal services with or for any
third-party that is engaged in a Competitive Activity and his involvement
relates to a significant extent to the Competitive Activity of such third-party;
provided, however, that Employee will not be prohibited from passive ownership
of less than five percent (5%) of any publicly traded corporation that is in
competition with Company. “Competitive

2

 

--------------------------------------------------------------------------------

Activity” means (i) engaging in the planning and execution of commercial
auctions, (ii) services and consultations related to commercial asset valuation,
(iii) engaging any other services being offered by Company on the date the Term
ends. “Restricted Territory” means: (i) each of the United States and Canada,
and (ii) anywhere else in the world that Employee has conducted or promoted the
business of Company or any of its affiliates prior to the end of the Term. In
the alternative, and only if the above territory is deemed by a court of
competent jurisdiction to be unreasonable or otherwise invalid or unenforceable,
then the Restricted Territory means New York State, California, and each other
state and province in which Company or its affiliates conducted business or in
which Employee maintained an office or otherwise provided services to Company or
any of its affiliates during the Term.

4.1.2Nonsolicit.  In order to protect Company from unfair competition and to
prevent the unauthorized disclosure or use of Company’s Proprietary Information,
during the Term Employee shall not, directly or indirectly, for his own account
or a third-party: (i) employ as an employee, engage as an independent
contractor, or otherwise retain or solicit or seek to so employ, engage, retain
or solicit any person who, during any portion of the two (2) years prior to the
last day of the Term was, directly or indirectly, employed as an employee,
engaged as an independent contractor or otherwise retained by Company or any
affiliate of Company; (ii) induce any person (except for individuals considered
to be clerical or secretarial staff) to leave his or her employment with Company
or any of its affiliates, terminate an independent contractor relationship with
Company or any of its affiliates, or terminate or reduce any contractual
relationship with Company or any of its affiliates; or (iii) directly or
indirectly induce or influence any customer, supplier, or other person that has
a business relationship with Company or any of its affiliates to discontinue or
reduce the extent of such relationship.

4.2Confidentiality.

4.2.1Protection of Proprietary Information.  Employee acknowledges that Employee
has had access to, and will continue to have access to, Proprietary Information
(defined below) of Company. During the Term and at all times thereafter,
Employee will hold in strictest confidence and will not use or disclose any of
Company’s Proprietary Information, except as otherwise required in connection
with Employee’s work for Company or as otherwise required by law or court order
or as permitted in writing by a duly authorized officer of Company. “Proprietary
Information” will include without limitation all: trade secrets, ideas, business
plans or models (whether for existing, new, or developing businesses), financial
information, employee data, operating data, customer lists, prospective customer
lists (to the extent not readily available to the public), vendor or supplier
lists, pricing and cost information, marketing information, product information,
research information, and Company designs and techniques, and all information of
any third-party that Company is obligated to keep confidential, in each case
whether communicated orally or in documentary or other tangible form. Employee
acknowledges that Company has invested considerable amounts of time and money in
attaining and developing all of the information described above, and any
unauthorized disclosure or release of such Proprietary Information in any form
would irreparably harm Company.

4.2.2Return of Proprietary Information.  Promptly following the Termination
Date, Employee will return to Company all Proprietary Information of
Company.  Employee will not to keep any copy of any Proprietary Information of
Company in any form following the Termination Date.

SECTION 5.
GENERAL PROVISIONS

5.1Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of California, without regard to its
conflict of laws principles.

3

 

--------------------------------------------------------------------------------

5.2Jurisdiction Exclusive venue for any action arising out of or related to this
Agreement will be in state or federal court located in the County of Los
Angeles, California, and each party consents to the jurisdiction of such courts
and waives any defense based on lack of personal jurisdiction or inconvenient
forum.

5.3Enforcement/Remedies/Attorney’s Fees.  The Parties agree that money damages
are not an adequate remedy for any breach of Sections 1.3, 1.4 or 4. In the
event of a breach or threatened breach of this Agreement, in addition to any
other remedy available to Company, Company is entitled to specific performance
and/or injunctive to enforce or prevent any violation of Section 1.3, 1.4 or 4,
without posting a bond or other security.

5.4Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision.
The Parties hereto further agree that any such invalid or unenforceable
provision will be deemed modified so that it will be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Agreement to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.

5.5Entire Agreement. This Agreement is the entire agreement of the Parties,
replaces the Prior Employment Agreement, and supersedes all prior agreements
between them with respect to the subject matter hereof; provided that Section 4
of the Prior Employment Agreement remains in full force and effect.  In the
event of a conflict between Section 4 of the Prior Agreement and Section 4 of
this Agreement, the provision that is both most protective of Company’s
interests and enforceable shall control.

5.6Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Employee and by a duly authorized officer of Company. No waiver by any
Party hereto of any breach by another Party hereto of any condition or provision
of this Agreement to be performed by such other Party will be deemed a waiver of
a similar or dissimilar condition or provision at the same time, any prior time
or any subsequent time.

5.7Binding Effect; Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties, their successors and their permitted assigns;
provided that Employee may not assign his rights or duties hereunder and any
such assignment will be null and void.

5.8Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




4

 

--------------------------------------------------------------------------------

The Parties hereby execute this Agreement as of the Effective Date.

 

 

 

HERITAGE GLOBAL INC.

 

By: /s/ James Sklar

Name:

Title: EVP, General Counsel and Secretary

 

EMPLOYEE

 

 

/s/ Kirk Dove

Kirk Dove

 

 

 

5

 